Citation Nr: 0517978	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  98-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 
1995 for the award of a total disability based on individual 
unemployability (TDIU).

2.  Entitlement to an initial disability rating greater than 
10 percent for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and August 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  In May 1995 the RO received the veteran's formal 
application for a TDIU rating.  By an April 1997 rating 
decision, the RO granted a TDIU rating, effective from May 
12, 1995.

3.  It was not factually ascertainable prior to May 12, 1995 
that the veteran's service connected disabilities rendered 
him totally disabled due to individual unemployability.

4.  The veteran's headaches result in no more than 
characteristic prostrating attacks occurring on an average 
once a month over last several months.


CONCLUSIONS OF LAW

1.  The criteria for establishing an effective date earlier 
than May 12, 1995 for the award of a TDIU are not met.  38 
U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2004).

2.  The criteria for a 30 percent rating for headaches are 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 
4.3, 4.7, 4.12a, Diagnostic Code 8100 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001, May 2003, January 2004, and November 2004.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), he was provided with specific information as to why 
his claims was being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the October 2003 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated in 1997 and August 1999.  However, 
the claimant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done, as discussed above.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2001 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in February 2005.  

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).



Analysis

	1.  Earlier Effective Date for TDIU

The veteran contends he should be entitled to an earlier 
effective date for his TDIU rating.  He contends that the 
effective date of the TDIU rating should be June 13, 1967, 
the day following his separation from service.

In April 1997, the RO granted TDIU from May 12, 1995.  In 
determining entitlement to an earlier effective date, the 
Board must first consider when the veteran filed his claim 
for TDIU.  VA must also determine when a factually 
ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2004).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2004).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2002).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2004).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted TDIU under 
38 C.F.R. § 4.16(c).  One of the threshold questions was 
whether TDIU claims existed.  The Court held "that when an 
RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984 he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts of Norris were similar to the present 
case, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise TDIU.  In the present case, it was the 
original claim for disability that was found to raise a claim 
of TDIU.  The Court held "that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability."  

The Board acknowledges that the veteran had a pending claim 
for an increased evaluation for arthralgia since December 
1992.  However, the veteran did not submit evidence of 
unemployability at that time and as such, the Board declines 
to infer a claim for TDIU.  In fact a search of the evidence 
dated prior to May 12, 1995, does not suggest that the 
veteran was unemployable due to his service-connected 
disability.  On review of the record, the Board does not find 
any correspondence, etc., that could be construed as an 
informal claim for TDIU prior to May 12, 1995.

Having determined that May 12, 1995, is the date of claim for 
purposes of assigning an effective date, the Board must now 
look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2003).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed. 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran has had a combined 60 percent evaluation from 
August 9, 1989 (fibromyalgia, 60 percent; polyarthralgia of 
the cervical spine with degenerative changes, 10 percent; 
polyarthralgia of the lumbosacral spine with degenerative 
changes, 20 percent; headaches associated with polyarthralgia 
and cervical spine with degenerative changes, 10 percent; 
bilateral pes planus, noncompensable; and,  scar of the left 
great toe, noncompensable).  Thus, the schedular criteria for 
TDIU are met.  In addition to the schedular requirements, a 
grant of TDIU requires that the veteran's service connected 
disabilities preclude substantially gainful employment.

On VA examinations in April, September and November 1993, the 
veteran reported that his fibromyalgia of the hands 
interfered with his work but did not describe the extent of 
the interference.  VA outpatient clinic records dated from 
1989 to 1995 reflect treatment primarily for joint pain, but 
make no reference to an inability to work as a result.  An 
April 1995 outpatient treatment record notes that the veteran 
had problems loading film in his camera, but again did not 
suggest that he could not work due to service-connected 
disability.  In the veteran's May 1995 claim for TDIU he 
stated that he last worked full time in 1985 as a systems 
engineer and had worked part time as a self-employed 
photographer from 1985 to 1994.  In correspondence dated in 
June 1995 the veteran stated that he was working as a free 
lance photographer and was only able to work 2 to 3 eight 
hour days per month because of his service connected 
disabilities.  In April 1996 correspondence the veteran 
stated that he had not worked since August 1995, at which 
time he only worked 1 to 2 days per month.  The veteran also 
stated that his income was well below $7,326.00, the poverty 
threshold.  However, this evidence postdates the May 1995 
application for TDIU and does not provide a basis for an 
earlier effective date for its award.  There is no competent 
evidence regarding the veteran's unemployability dated prior 
to May 1995.  

The Board acknowledges that given the severity of the 
veteran's service connected disabilities, he had difficulties 
using his hands and that this interfered with his work as a 
photographer.  The claims folder, however, does not contain 
evidence dated prior to May 12, 1995 that the veteran was 
precluded from all forms of substantially gainful employment 
due to his service-connected disabilities.  Accordingly, an 
effective date earlier than May 12, 1995 for the grant of 
TDIU is not warranted.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an earlier effective date for TDIU, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).

	2.  Headaches

The veteran contends that his service connected headaches are 
more disabling than currently rated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  

The veteran's headaches are currently rated by analogy under 
38 C.F.R. § 4.12a, Diagnostic Code (DC) 8100 as 10 percent 
disabling.  Under that code, migraines are evaluated as 
follows: with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability (50 percent); with characteristic prostrating 
attacks occurring on an average once a month over last 
several months (30 percent); with characteristic prostrating 
attacks averaging one in 2 months over last several months 
(10 percent); and with less frequent attacks (0 percent). 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (DC) (2004).

Evidence relevant to the level of severity of the veteran's 
headaches includes a July 1999 VA neurological examination.  
At that time the veteran complained of headaches for the past 
several months and years.  The veteran reported that a 
neurologist at the Alvin C. York VA Medical Center had seen 
him for his headaches and that he was given Imitrex, which 
the veteran had not used at the time of the examination.  The 
veteran was reportedly using Percocet, a narcotic analgesic, 
for headaches and was having "fair to good results" with 
this medication.  The veteran reported that he experienced 
one to two headaches per week.  These headaches are 
reportedly pulsating and the veteran is unable to do anything 
but go to bed with them.  The veteran also stated that he had 
been diagnosed with tempromandibular joint syndrome (TMJ) and 
multiple arthralgias and that these conditions contributed to 
his headaches.  The headaches reportedly involve the side of 
the veteran's face, head, and posterior cervical spine.  A 
Computed Tomograpy (CT) scan of the head was performed during 
this examination and revealed no abnormalities.  The examiner 
felt that no further testing was necessary at this point.  
The diagnosis was headaches, probably related to TMJ and 
cervical arthralgia.  The examiner also stated that no 
diagnosis of migraine could be made without a trial of 
Imitrex, which is particularly effective on migraines.  

Also of record are VA medical records dated from September 
1998 through October 2004.  These records show treatment for 
joint pain and a history of migraines reported by the 
veteran.  A June 2000 report notes that migraine were 
diagnosed and that the veteran was taking Imitrex.  Later 
that month, he reported headaches with some relief on lying 
down, changing positions and taking medication.  Thereafter, 
while the assessment of migraine has continued, the veteran's 
treatment at the outpatient clinic was primarily for joint 
pain, with little reference to headaches.  

Resolving all doubt in the veteran's favor, a 30 percent 
rating for headaches is warranted.  The July 1999 VA 
examination indicated that a diagnosis of migraine could not 
be confirmed.  The veteran described frequent headaches.  He 
was placed on a trial of Imitrex, and the record strongly 
suggests an improvement in the disability.  Despite frequent 
outpatient clinic visits for pain thereafter, there is little 
reference to headaches and he apparently finds some relief 
with the medication.  From a longitudinal review of the 
record, the Board does not find evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, and a disability rating 
greater than 30 percent under DC 8100 is not warranted.




ORDER

Entitlement to an effective date earlier than May 12, 1995 
for a grant of TDIU is denied. 

Entitlement to an initial disability rating of 30 percent for 
headaches is allowed, subject to the regulations governing 
the award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


